Appeal from a warrant of commitment of the Supreme Court, New York County (Elliott Wilk, J.), entered December 6, 2001, which, upon an order of the same court and Justice adjudging defendant to be in contempt for failure to comply with an order and judgment of the same court (Joan Lobis, J.), required the New York County Sheriff to take defendant into custody and detain him until the judgment is satisfied, unanimously dismissed, with costs to plaintiff payable by defendant-appellant.
Assuming for purposes of argument only that the subject warrant of commitment is an appealable paper, defendant’s appeal must nonetheless be dismissed as moot, since the appealed warrant has been superseded by a subsequent warrant issued on February 5, 2002, and defendant has made no showing of circumstances justifying review under a recognized exception to the mootness doctrine (see, Matter of David C., 69 NY2d 796). If defendant remains in custody, his appropriate recourse is a petition for a writ of habeas corpus. Concur— Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.